Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim(s) 1, 3-8, 10-20 is/are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not show, in conjunction with other limitations in the independent claims 1 and 8, an antenna comprising a plurality of additional conductive elements, each comprises an additional single conductive element that is placed a distance separated from other conductive elements of the antenna and is parallel to the first single conductive element, and an additional pair of conductive elements connected to opposite ends of the additional single conductive element.  The prior art of record also does not teach a first director, second director, and a pair of directors as detailed in claim 15.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Frigon (US 11,050,470) teaches “Radio Using Spatial Streams Expansion With Directional Antennas”.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thien T. Mai whose telephone number is 571-272-8283.  The examiner can normally be reached on M-F 8:00-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve S. Paik can be reached at 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Thien T Mai/
Primary Examiner, Art Unit 2887